Citation Nr: 9919807	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  98-01 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for migraine headaches.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a lung condition, 
claimed as coccidioidomycosis.

3.  The propriety of the assignment of an initial 
noncompensable evaluation for anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

The veteran had active service from January 1980 to November 
1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought on appeal. 

Initially, the Board notes that the veteran requested a 
hearing before a Member of the Board sitting in Washington, 
D.C., and such hearing was scheduled for September 1998.  
However, in August 1998, the veteran requested that such 
hearing be cancelled and no request to reschedule such 
hearing was received.  Accordingly, the Board will proceed 
with appellate review at this time.


FINDINGS OF FACT

1.  An October 1988 rating decision which denied service 
connection for migraine headaches and a lung condition was 
not appealed by the veteran. 

2.  The evidence added to the record since the October 1988 
rating decision is not duplicative or cumulative of evidence 
previously of record and is so significant, when viewed in 
conjunction with the evidence previously of record, that it 
must be considered in order to fairly decide the merits of 
the claim. 

3.  The veteran currently has migraine headaches which are 
related to migraine headaches diagnosed during service.  

4.  There is no competent medical evidence to establish that 
the veteran has a current diagnosis of a lung disease, to 
include coccidioidomycosis.

5.  The veteran's anemia is manifested by hemoglobin levels 
higher than 10 grams per 100 milliliters, and subjective 
complaints of weakness and fatigue.


CONCLUSIONS OF LAW

1.  The October 1988 rating decision which denied service 
connection for migraine headaches and a lung condition is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1998).
   
2.  Evidence received since the October 1988 rating decision 
is new and material, and the claims for service connection 
for migraine headaches and a lung condition, claimed as 
coccidioidomycosis, are reopened.  38 U.S.C.A. § 5108 (West 
1991); 38  C.F.R. §§ 3.102, 3.156(a) (1998). 

3.  Migraine headaches were incurred during active service.  
38 U.S.C.A. §§ 1131,  5107; 38 C.F.R. §§ 3.303, 3.304 (1998).

4.  The claim of entitlement to service connection for a lung 
condition, claimed as coccidioidomycosis, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The criteria for a compensable evaluation for anemia are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.117, Diagnostic Code 7700 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

A.  Whether New and Material Evidence Has Been Submitted

As a preliminary matter, the Board notes that the RO decided 
the veteran's new and material claim under a standard which 
has since been overruled by the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) in Elkins v. West, 12 Vet. 
App. 209 (1999), and Winters v. West, 12 Vet. App. 203 
(1999).  The Board finds that the veteran is not prejudiced 
by the consideration of the Board by its initial analysis of 
his new and material claim under the new case law.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

As noted above, the original claim for service connection for 
migraine headaches was denied in an October 1988 rating 
decision.  That decision was predicated on a finding that the 
veteran's headaches preexisted service and were not 
aggravated beyond any normal progression during service.  In 
addition, the veteran's original claim for service connection 
for a lung condition also was denied in the October 1988 
rating decision.  That decision was based on a finding that 
the veteran's in-service pneumonia resolved without any 
chronic residuals. 

In November 1988, the veteran was notified of the October 
1988 rating decision and of her appellate rights.  This 
rating decision became final when the veteran did not file a 
notice of disagreement within one year of the date she was 
notified of the unfavorable determination.  See 38 U.S.C.A. § 
7105(b)(1), (c) (West 1991); Person v. Brown, 5 Vet. App. 
449, 450 (1993).  A final decision cannot be reopened and 
reconsidered by the Board unless new and material evidence is 
presented in connection with a request that the previously 
denied claim be reopened.  See 38 U.S.C.A. § 5108; Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  When it is determined 
that new and material evidence has been submitted, the VA 
must reopen a previously denied claim.  See Spencer v. Brown, 
4 Vet. App. 283, 286-87 (1993); see also 38 U.S.C.A. § 
7104(b) (West 1991).  

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins, supra.  The 
first step is to determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) to 
reopen the prior claim.  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see generally Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

If new and material evidence has been presented to reopen the 
prior claim, the second step requires a determination of 
whether the claim is well-grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  If the claim is not well-grounded, the 
adjudication process must halt, despite the reopening, 
because a claim that is not well-grounded cannot be allowed.  
Winters v. West, 12 Vet. App. 203 (1998).  If the claim is 
well-grounded, then the VA must ensure that the duty to 
assist has been fulfilled before proceeding to the third 
step, a merits adjudication.  Id.

The evidence submitted since the RO's October 1988 decision 
includes private medical records dated from November 1991 to 
January 1998, statements and hearing testimony of the 
veteran, and VA examinations in November 1996 and January 
1997.  The Board finds that all of this evidence is new, as 
it was not associated with the record at the time of the RO's 
October 1988 decision; however, not all of the evidence is 
material.  In this regard, the Board notes that some of the 
VA and private medical records do not discuss the veteran's 
headaches or lungs.  Be that as it may, the Board finds that 
private medical records and VA examinations which addressed 
the veteran's current headaches and lung condition, along 
with related history, are material.  Accordingly, as new and 
material evidence has been found, the veteran's claim is 
reopened.  

B.  Whether the Reopened Claims for Service Connection Are 
Well Grounded

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998). 

As noted above, if new and material evidence has been 
presented to reopen the prior claim, the Court has directed 
the Board to make a determination as to whether the claim is 
well-grounded pursuant to 38 U.S.C.A. § 5107(a).  There are 
three basic elements of a well grounded claim:  (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.   See Epps v. Gober, 126 F.3d 1464 
(1997). 
 
1.  Migraine Headaches

The Board finds that the veteran's claim of service 
connection for migraine headaches is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, the 
Board finds that the veteran has presented a claim which is 
not implausible, inasmuch as a mere allegation that a 
service-connected disability has increased in severity is 
sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet.App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107(a).  

To establish service connection for migraine headaches, such 
disease must have been incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  In addition, there must be evidence of a 
current disability with a nexus to an in-service disease or 
injury.  Moreover, a veteran is presumed to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 C.F.R. § 3.304(b) (1998).  The United States Court of 
Appeals for Veterans Claims (Court) has stated that in order 
to rebut the presumption of soundness where no defect, 
infirmity, or disorder was noted at service entrance, VA must 
prove by clear and unmistakable evidence that a particular 
disability existed prior to induction into service and, if 
that is demonstrated, that the disability was not aggravated 
in service.  Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  

Service medical records indicate that on a Report of Medical 
History at the time of entrance the veteran reported no 
history of severe or frequent headaches and no clinical 
findings of headaches were indicated at that time.  
Accordingly, the Board finds that headaches were not 
"noted" at the time of the veteran's entry into service.  
See 38 C.F.R. § 3.304(b).  Moreover, the Board finds no clear 
and unmistakable evidence to demonstrate that migraine 
headaches existed before acceptance and enrollment.  Although 
service medical records reveal that the veteran reported a 
history of headaches prior to service, the Board finds that 
she is not competent to testify that such headaches were the 
same type of headaches diagnosed during service, especially 
in light of the fact that her in-service headaches were 
variously diagnosed by medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 292, 294-95 (1991).  In this regard, the Board 
notes that it was not until more than a year after her 
entrance into the service that the veteran sought treatment 
for headaches.  Moreover, these headaches were first 
diagnosed as "tension headaches" with later diagnoses 
indicating "migraine headaches."  Accordingly, the Board 
finds that the veteran is entitled to the presumption of 
soundness and, resultantly, that migraine headaches were 
incurred during her period of service.  

Furthermore, the Board finds that the veteran's currently 
diagnosed migraine headaches are related to the in-service 
diagnoses of migraine headaches.  In a March 1988 statement, 
Richard L. Harnden, D.O., revealed that her current headaches 
had their onset in 1978.  Although this predates service, the 
Board finds that Dr. Harnden's statement was based on a 
history as provided by the veteran and, as noted above, the 
Board has found that the veteran does not have the medical 
expertise necessary to determine whether any pre-service 
headaches were the same type of headaches as the migraine 
headaches diagnosed during service.  However, it is clear 
that Dr. Harnden opined that the veteran's current migraine 
headaches were related to migraine headaches diagnosed around 
the time of the veteran's period of service.  Consequently, 
the Board finds that service connection for migraine 
headaches is warranted.  

2.  Lung Condition

In determining whether the veteran has presented a well-
grounded claim for service connection, she has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The claim need not be conclusive, but it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Epps v. Gober, 126 F.3d 1464, 1468 (1997); 
see also Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc).

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be medical evidence of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps, 126 F.3d 
at 1468.  

Alternatively, a claimant may establish a well-grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same provision if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997). 

The veteran maintains that she currently has a lung condition 
which had its onset in service.  Service medical records 
indicate that the veteran was treated for pneumonia beginning 
in July 1986.  In August 1986 she was diagnosed with 
coccidioidomycosis.  By March 1987, her lung condition had 
resolved with no symptoms and no clinical findings of chronic 
residuals.  On separation examination, the veteran complained 
of shortness of breath on walking and exertion.  Examination 
in October 1987 revealed normal lung and chest with normal 
chest X-ray.  

Private post-service medical records reveal complaints of 
shortness of breath and diagnoses of bronchial asthma.  As 
recently as April 1996, she was diagnosed with asthmatic 
bronchitis.  On VA examination in March 1988, it was 
indicated that the veteran's hyperventilation might be 
related to her daily use of aspirin for headaches.  However, 
no lung disease was diagnosed at that time.  On VA 
examination in January 1996, the veteran complained of 
shortness of breath and tightness in the chest associated 
with wheezing.  Bilateral wheezing was noted and the veteran 
was diagnosed with a history of coccidioidomycosis and a 
history of bronchial asthma.  Pulmonary function tests and a 
chest X-ray conducted in November 1996 were within normal 
limits.  

The Board notes the in-service diagnoses of pneumonia and 
coccidioidomycosis and post-service diagnoses of bronchial 
asthma, along with current symptomatology to include wheezing 
and shortness of breath.  In addition, the veteran has 
claimed, and the Board concedes, that the veteran may have 
some scarring of the lungs related to coccidioidomycosis.  
However, even if the veteran does have a current diagnosis of 
lung disease (which is disputable given that both the March 
1988 and January 1996 VA examinations found no evidence of 
lung disease), there is no medical evidence to establish a 
nexus between any currently diagnosed lung disease, to 
include bronchial asthma, and the veteran's period of 
service, to include in-service diagnoses of pneumonia and 
coccidioidomycosis.  The Board notes that scarring of the 
lungs is not a lung disease in and of itself and has not been 
associated with any current lung disease.  

In addition, the Board notes that during the March 1988 VA 
examination a possible relationship was noted between the 
veteran's hyperventilation and her daily use of aspirin taken 
for headaches.  However, the Board stresses that no lung 
disease was noted at that time and, moreover, no link was 
noted between the veteran's use of aspirin for service-
connected migraine headaches and a current diagnosis, to 
include bronchial asthma.  The Board notes that 
hyperventilation is not a disease.  Moreover, there is no 
evidence that the veteran had a chronic lung disease during 
service or that lung disease was observed during service and 
continuity of symptomatology was demonstrated thereafter, 
including competent evidence relating a current condition to 
that symptomatology.  Accordingly, the Board finds that the 
veteran's claim of entitlement to service connection for a 
lung condition is not well grounded.  

The only evidence in the claims folder that a current 
diagnosis of lung disease is related in any way to the 
veteran's period of service is the theory presented by the 
veteran herself.  However, the Board notes that it is the 
province of trained health care professionals to enter 
conclusions which require medical opinions, such as the 
diagnosis of a disability, and an opinion as to the 
relationship between that disability and service.  Thus, as 
the veteran is a lay person without medical training or 
expertise, her contentions in this regard cannot serve as a 
sufficient predicate upon which to find her claim for service 
connection well grounded.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 
294-95 (1991).  Moreover, as noted above, a well-grounded 
claim must be supported by evidence, not a mere allegation.  
See Tirpak, 2 Vet. App. at 611.

As the veteran's claim is not well grounded, the VA has no 
further duty to assist the veteran in developing the record 
to support her claims.  See Epps, supra ("there is nothing 
in the text of § 5107 to suggest that [VA] has a duty to 
assist a claimant until the claimant meets his or her burden 
of establishing a 'well-grounded' claim").  Furthermore, the 
Board notes that it is not aware of the existence of any 
relevant evidence which, if obtained, would make the claim 
well grounded.  See McKnight v. Gober, 131 F.3d 1483 
(Fed.Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).

II.  Higher Evaluation for Anemia

Service connection was awarded for anemia in a March 1998 
rating decision and a noncompensable evaluation was assigned 
at that time.  The veteran maintains that the initial 
assignment of a noncompensable evaluation was in error and, 
in fact, her anemia should be compensably rated.  According 
to the veteran, her blood levels have worsened with every 
blood test since 1982 or 1983.  In addition, she notes bouts 
of weakness and fatigue.   

Disability evaluations are determined by comparing the 
veteran's symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (1998).  
The VA has the duty to acknowledge and consider all 
regulations that are potentially applicable to the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusions.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Each disability must be reviewed in 
relation to its history and emphasis must be placed upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (1998).  Medical reports must be interpreted 
in light of the whole recorded history, and each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2 (1998).  The basis 
of a disability evaluation is the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (1998).  

When after careful consideration of the evidence, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998). 

Under the provisions of 38 C.F.R. § 4.117, Diagnostic Code 
7700 (1998), a noncompensable evaluation is warranted for 
anemia where the hemoglobin level is 10 grams per 100 
millileters or less with no symptomatology.  A compensable 
(10 percent) evaluation requires a hemoglobin level of 10 
grams per 100 milliliters or less with findings such as 
weakness, easy fatigability, or headaches.  Higher 
evaluations ranging from 30 to 100 percent require even lower 
levels of hemoglobin.  38 C.F.R. § 4.117, Diagnostic Code 
7700 (1998).   

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
compensable evaluation under the  provisions of Diagnostic 
Code 7700.  The rating criteria is quite specific in 
identifying the hemoglobin levels required for a compensable 
rating and, in this case, the medical evidence does not 
reveal hemoglobin levels low enough to warrant a compensable 
evaluation.  In this regard, the Board notes that the most 
recent lab test in January 1998 showed hemoglobin of 13.4g/dl 
which was within the normal range.  In addition, VA testing 
in January 1997 revealed normal hemoglobin of 13.7 and 
private testing in May 1996 showed normal hemoglobin of 14.3.  

Although the record shows a hemoglobin count of 9.6 in July 
1994, along with a notation at the time that the veteran was 
anemic, the Board notes that this report predated the 
veteran's claim of service connection by almost two years 
and, while providing a basis for an award of service 
connection, does not provide a basis for evaluation.  The 
evidence of record since the veteran's claim of service 
connection in June 1996 reveals hemoglobin within normal 
limits.  Although the veteran has claimed that her MCV (mean 
corpuscular volume) and MCH (mean corpuscular hemoglobin) 
readings have worsened, the Board notes that neither MCV or 
MCH levels are part of the criteria for rating anemia under 
Diagnostic Code 7700.  In addition, the Board notes that the 
veteran's symptomatology, to include her complaints of 
weakness and tiredness, are irrelevant in assigning an 
evaluation under Diagnostic Code 7700 in light of the fact 
that her hemoglobin levels are higher than 10 grams per 100 
milliliters.  Accordingly, based on the medical evidence of 
record, the Board finds that the veteran's anemia, initially 
and presently, warrants no more than a noncompensable 
evaluation.   


ORDER

Based on the submission of new and material evidence, the 
claims for service connection for migraine headaches and a 
lung condition are reopened.

Service connection for migraine headaches is granted.

Based on the absence of a well grounded claim, service 
connection for a lung condition, claimed as 
coccidioidomycosis, is denied.

An initial and present compensable evaluation for anemia is 
denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

